Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 29, 2014

The Court of Appeals hereby passes the following order:

A15A0124. TASHA ISAOLA v.HABITAT FOR HUMANITY OF DALTON-
    WHITFIELD & MURRAY, INC.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, defendant Tasha Isaola appealed to the superior court.
The superior court also ruled in favor of the plaintiff. Isaola filed a motion for new
trial, which the trial court denied on July 21, 2014. On August 11, 2014, Isaola filed
this direct appeal from the superior court’s order. We lack jurisdiction for two
reasons.
      Although a notice of appeal generally may be filed within 30 days of entry of
the order sought to be appealed, the underlying subject matter of an appeal controls
over the relief sought in determining the proper appellate procedure. See Rebich v.
Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). The underlying subject matter
of this case is a dispossessory judgment. And, pursuant to OCGA § 44-7-56, an
appeal from a dispossessory judgment must be filed within seven days of the date the
judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521 (521
SE2d 456) (1999). Here, Isaola filed her notice of appeal 21 days after the superior
court denied her motion for new trial, so it is untimely.
      Moreover, the superior court’s order disposed of a de novo appeal from a
magistrate court decision. Therefore, Isaola was required to follow the discretionary
appeal procedure. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App.
366, 367 (454 SE2d 175) (1995). Isaola’s failure to follow this procedure also
deprives us of jurisdiction to consider this appeal. For these reasons, this appeal is
hereby DISMISSED.
Court of Appeals of the State of Georgia
                           09/29/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.